t c memo united_states tax_court william t hough and norma hough petitioners v commissioner of internal revenue respondent docket no filed date william t hough pro_se susan g lewis for respondent memorandum findings_of_fact and opinion swift judge respondent determined deficiencies in petitioners' joint federal income taxes and accuracy-related_penalties as follows year deficiency dollar_figure big_number accuracy-related_penalty sec_6662 dollar_figure big_number unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure references to petitioner are to william t hough the only issue for decision is whether for purposes of calculating petitioners' self-employment_tax liabilities for and certain deposits and claimed partnership losses may be deducted on schedule c of petitioners' joint federal_income_tax returns findings_of_fact many of the facts have been stipulated and are so found at the time the petition was filed petitioners resided in basking ridge new jersey during the 1970's and part of the 1980's petitioner practiced law through his professional law corporation pc and petitioner established through his pc a money_purchase_pension_plan in petitioner received a favorable determination_letter from respondent regarding the money_purchase_pension_plan respondent's determination_letter qualified the plan so that for federal_income_tax purposes contributions made to the plan would be deductible from the pc's gross_income respondent's determination_letter however indicated that with respect to the pension_plan due to anticipated legislation the determination_letter was only effective until the end of during and petitioner no longer practiced law through his pc rather petitioner practiced law as a sole_proprietor in each of the years and petitioner deposited dollar_figure into an account maintained in his name apparently at a stock brokerage company allegedly as a contribution to the above money_purchase_pension_plan on their and joint federal_income_tax returns petitioners claimed schedule c deductions with respect to each of the above dollar_figure deposits into the stock brokerage account these deposits were reflected on petitioners’ joint income_tax returns as deductible contributions to a qualified_pension and profit sharing plan in amended joint federal_income_tax returns for and and to reflect the percentage-of-gross-income limitation applicable to deductible pension_plan contributions petitioners reduced the amount of the claimed schedule c deductions with respect to the above deposits into the stock brokerage account to dollar_figure for and dollar_figure for on their and joint federal_income_tax returns petitioners also claimed loss carry-forward deductions in the respective amounts of dollar_figure and dollar_figure relating to an investment in a limited_partnership the claimed dollar_figure loss carry-forward deduction for was reflected on line of petitioners’ joint federal_income_tax return as a partnership loss it was not reflected as a schedule c business_expense deduction the claimed dollar_figure loss carry-forward deduction for relating to the investment in the limited_partnership however was reflected on schedule c of petitioners’ joint federal_income_tax return as a business_expense deduction by claiming the alleged pension_plan contributions for and and the claimed partnership loss for as deductions on schedule c of petitioners' joint federal_income_tax returns petitioners' reported self-employment_income was reduced and no self-employment_tax liability was reported as due on petitioners’ and joint federal_income_tax returns opinion generally taxpayers are required to pay employment_taxes on net_earnings_from_self-employment sec_1401 net_earnings_from_self-employment are defined in sec_1402 as gross_income derived by self-employed individuals from any trade_or_business less certain enumerated expenses contributions to qualified or unqualified pension plans are not included among the enumerated expenses that may be deducted from net_earnings_from_self-employment also sec_1402 specifically excludes from the calculation of net_earnings_from_self-employment a limited partner's_distributive_share of income or loss from a partnership petitioners' theory for claiming schedule c deductions with respect to the deposits into petitioner’s stock brokerage account is not entirely clear petitioners apparently argue that in and petitioner’s dollar_figure deposits into petitioner's stock brokerage account subject_to the percentage limitations reflected in petitioners’ amended joint income_tax returns represented deductible schedule c payments to petitioner’s pc petitioners' theory for claiming a schedule c deduction on their joint federal_income_tax return with respect to the claimed partnership loss is incomprehensible respondent among other things argues that petitioner's deposits in and into the stock brokerage account and the claimed partnership loss for should be reflected if anywhere not as deductions on schedule c but respectively on lines and of petitioners’ joint federal_income_tax returns form sec_1040 where they would not reduce petitioners' self- employment income we agree with respondent as to both items in and petitioner practiced law as a sole_proprietor earnings from petitioner’s law practice therefore constituted earnings from self-employment and any contributions into petitioner’s pension_plan would not be deductible on schedule c of petitioners' joint federal_income_tax returns no authority exists for claiming the partnership loss for on schedule c of petitioners’ joint federal_income_tax return negligence includes the failure to make a reasonable attempt to comply with provisions of the code and regulations or the failure to exercise ordinary and reasonable care in preparation and filing of a federal_income_tax return sec_6662 negligence has been defined as the failure to do what a reasonable and ordinarily prudent person would do under the circumstances 92_tc_342 affd 898_f2d_50 5th cir 85_tc_934 petitioners have offered no credible_evidence that there was a reasonable_cause for erroneously claiming the deductions in issue sec_6664 petitioners are liable for the negligence penalties to reflect the foregoing decision will be entered for respondent
